COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of M.F., A Child

Appellate case number:   01-13-00268-CV

Trial court case number: 2010-05847J

Trial court:             315th District Court of Harris County

        On June 13, 2013, the Court dismissed the above-referenced appeal for lack of
jurisdiction.
       On June 17, 2013, appellant filed a “Motion for Withdrawal,” asking the Court to “grant
her motion [for] withdrawal and enter an order discharging the appeal that was file[d] . . . on
March 27, 2013,” which is the date of appellant’s notice of appeal in this case. Appellant filed
the same or similar motion on June 18, 2013, requesting the same relief. Because the appeal has
been dismissed, we dismiss appellant’s motions as moot.
       It is so ORDERED.



Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: July 5, 2013